OPINION

Per Curiam:

Under the Rules of Appellate Procedure, respondent was required to serve and file his answering brief on or before October 17, 1976. The brief was neither filed within the allotted time nor has any explanation been tendered for respondent’s failure to comply with the requirements of the rules.
Accordingly, under the authority of, and for the same reasons stated in, Kitchen Factors, Inc. v. Brown, 91 Nev. 308, *603535 P.2d 677 (1975), we elect to treat the omission as a confession of error.
The order of the district court is reversed and we remand this proceeding to the district court with instructions to grant appellant’s petition for the extraordinary writ of mandamus to compel respondent to dismiss misdemeanor charges in cause No. 21181, styled: “City of Las Vegas v. Hampton.”